Citation Nr: 1232717	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  05-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a disability manifested by chronic chest pain.

2. Entitlement to service connection for a heart disability. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran served on active duty from November 1976 to May 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 decision issued by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA). By that rating action, the RO determined that new and material evidence had not been received to reopen previously denied claims for service connection for 'chest pain' and a heart condition. The Veteran appealed the RO's July 2003 rating action to the Board.

In an August 2007 decision, the Board reopened the claims and remanded the case for further development. In November 2009 and April 2011 the Board again remanded the claims to the RO for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims were remanded by the Board in April 2011 in order to schedule him for an additional VA examination and for the AMC to consider private medical evidence that had not been considered by the RO or the AMC. 

While the Veteran was afforded an additional VA examination in May 2011, the record is unclear as to whether he has been experiencing recurring episodes of costochondritis since his military service. The record also indicates that the AMC did not consider the private treatment records submitted by the Veteran and referenced in the Board's April 2011 remand. Therefore, the case must be remanded for additional development. 

In the April 2011 remand, the Board requested that a VA examiner opine on whether any diagnosed disability(ies) manifested by chest pain were etiologically related to, or had its onset during, the Veteran's period of military service. 

In a May 2011 VA examination report, a VA examiner diagnosed the Veteran with "[c]hest pain, atypical." It was further noted that "there are some features suggestive of costochondritis but the over thirty year course and atypical precipitating factors are not consistent with that diagnosis." 

In explaining her opinion, the examiner stated that the Veteran "clearly does not have any heart disability" based on his current symptoms and the results from multiple medical tests. The examiner then noted that the Veteran's chest pain has been diagnosed as a rib dysfunction and costochondritis which is a "diagnosis of exclusion based on the lack of a cardiac or other clear cause and pain with palpation." It was noted that while the Veteran's symptoms developed during service, there is "nothing to suggest [they are] etiologically related to it" as "[o]ne would not expect a local inflammatory condition such as costochondritis to persist over thirty years." 

Upon review, the examiner's opinion indicates that costochondritis is not a valid diagnosis for the Veteran's complaints of chest pain since it is not a disease that would have existed since his military service. However, the examiner did not indicate whether the Veteran's has been experiencing recurring episodes of costochondritis that first onset during his military service. In this capacity the Board notes that the Veteran has submitted a February 2011 statement from B.A.T., M.D. who diagnosed the Veteran with costochondritis that "always completely resolves." 

Accordingly, a medical opinion is required in order to determine whether the Veteran's complaints of chest pain are a result of his costochondritis and, if so, whether he has been experiencing recurring episodes of the same disorder since his military service. 

The Board's April 2011 remand also observed that the AMC had received additional private medical evidence following the January 2011 supplemental statement of the case, but before it recertified the Veteran's appeal to the Board. Since the AMC had not considered this evidence before returning the case to the Board, and because the Veteran had not waived his right to have the AMC or RO consider this evidence in the first instance, the AMC was directed to consider the evidence before returning the case to the Board. 

The record indicates that the AMC issued a supplemental statement of the case in May 2012. The AMC did not, however, consider the private treatment records that were submitted by the Veteran and discussed in the April 2011 remand. 

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).  

In addition, following the May 2012 supplemental statement of the case, the Veteran submitted additional private treatment records and a statement in support of his claim. This evidence was not previously associated with the Veteran's claims folder, it has not been considered by the RO.  

In August 2012, the Board sent the Veteran a letter notifying him that a waiver was not of record. The Board requested that the Veteran specify whether he wished to have the additionally submitted evidence considered by the RO or whether he desired to have the Board proceed to a decision. 

In a response received on August 14, 2012, the Veteran indicated that he wished to have his case sent back to the Agency of Original Jurisdiction for initial review of the evidence that he submitted. This must be accomplished. 

Accordingly, the case is REMANDED for the following action:

1. Request the appellant identify all records of VA and non-VA health care providers who have treated him for his complaints of chest pain from April 2007 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain records not currently associated with the claims file from each health care provider the appellant identifies. 

(b) The appellant must also be advised with respect to private medical evidence that she may alternatively obtain the records on her own and submit them to the RO/AMC. 

(c) Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile. 38 U.S.C.A. § 5103A(b)(3).

2. Once all available medical records have been received, forward the Veteran's claims file to an appropriate VA clinician for an opinion regarding the Veteran's chronic chest pain. 

(a) The purpose of the examination is to determine whether the appellant's in-service complaints of chest pain are related to his post-service diagnosis costochondritis. 

(b) The following considerations will govern the examination: 

(i) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(ii) If deemed appropriate by the examiner, the appellant must be scheduled for further examinations. All indicated tests and studies must be performed. 

(iii) The clinician will specifically address whether the Veteran's in-service complaints of chest pain were a manifestation of costochondritis. 

(iv) If so, the clinician must then address whether the Veteran has been experiencing recurrent episodes of the same costochondritis that he experienced during service. 

(v) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(vi) IF AN EXAMINER IS UNABLE TO RENDER THE REQUESTED OPINION WITHOUT RESORT TO PURE SPECULATION, HE OR SHE MUST SO STATE; HOWEVER, A COMPLETE RATIONALE FOR SUCH A FINDING MUST BE PROVIDED.

3. Thereafter, the RO/AMC must consider all of the evidence of record INCLUDING THE PRIVATE TREATMENT RECORDS AND STATEMENTS SUBMITTED IN FEBRUARY 2011 AND JUNE 2012 and re-adjudicate the Veteran's claims of entitlement to service connection for a heart disability and a disability manifested by chronic chest pain. If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a SSOC. The SSOC must contain notice of all relevant actions taken on the above-cited claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


